Citation Nr: 1432013	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 videoconference hearing, and a transcript of this hearing is of record.

In July 2013, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In June 2014, the Veteran submitted a claim for entitlement to service connection for residuals of lung cancer.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran served in combat and has a current diagnosis of PTSD based on service stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2013).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) .

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran's service in Vietnam from April 1969 to March 1970 was verified.  See February 2007 VA correspondence.  His Form DD 214 reflects that the Veteran's military occupational specialty (MOS) was a rifleman and he received the Combat Action Ribbon.  As such, the Veteran engaged in combat.

The Veteran contends that his stressor is related to his witnessing a major firefight which caused the death of many people.  See September 2013 VA examination.  

VA treatment records reflect that the Veteran has been receiving regular mental health treatment for his psychiatric symptoms since December 2009.  He also participates in PTSD group therapy at the VA.  Numerous records reflect his complaints of flashbacks and nightmares about Vietnam.  Generally, he also reported that he did not like talking about his combat service. 

An April 2013 VA treatment record reflects that the Veteran was diagnosed as having PTSD beginning in 2009 and reported having traumatic memories and experiences.  He also said he had nightmares.  He said that during service he had witnessed a firefight and saw a lot of casualties.  It was also noted that he had been in a motor vehicle accident in March 2012 while under the influence of alcohol and sustained a traumatic brain injury (TBI).  The diagnoses included PTSD, cognitive disorder due to TBI and alcohol dependence in partial remission.  

At a September 2013 VA examination, the Veteran described his in-service stressor witnessing the death of people following a firefight.  The VA examiner found that this stressor qualified as related to the Veteran's fear of hostile military or terrorist activity and that it was sufficient to support a diagnosis of PTSD.  Based on the DSM-IV criteria, the VA examiner found that the Veteran did not meet the full criteria for a PTSD diagnosis.  The VA examiner diagnosed the Veteran with alcohol abuse and found that the Veteran's symptoms were not related to his in-service stressor.  The VA examiner based his opinion on the Veteran's inability to identify the source of his uninterrupted sleep, lack of nightmares and no reported feelings of intense fear, helplessness, horror or threat for his life or well-being or that of another.  The VA examiner did find that the Veteran had difficulty with interpersonal relationships, intrusive images, feeling watchful or on guard, and feelings of anger towards the military.  Finally, the VA examiner surmised that the Veteran's depression, anxiety, mild memory loss and impaired judgment might also be related to either his TBI or history of alcohol abuse.  

At his April 2013 Board hearing, the Veteran testified that since his discharge, he used alcohol to mask his psychiatric symptoms.  He said his employer offered employees alcohol treatment, but fearing judgment and loss of employment, he declined.  

Initially, the Board notes that the record includes conflicting opinions from the September 2013 VA examiner and the Veteran's VA treating psychiatrist as to whether the Veteran has a current diagnosis of PTSD.  However, as these opinions were provided by competent mental health professionals using the DSM-IV criteria, the Board cannot find a basis for which one opinion is more probative than the other.  Therefore, the Board finds that when resolving all reasonable doubt in favor of the Veteran, the Veteran has established a current diagnosis of PTSD.  

Now, the question remains whether the Veteran's PTSD is a result of his active duty service.  Implicit in the Veteran's VA treating physician's notes is the fact that PTSD is linked to service given the Veteran's combat service and his recitation of his service stressors.  Therefore, the Board finds that the medical evidence supports finding that the Veteran's current PTSD diagnosis is related to his active duty service.  

The Board has also considered whether the Veteran has any other diagnosed psychiatric diagnoses that could be related to service.  The record shows that the Veteran was diagnosed with a cognitive disorder, anxiety and depression; however, those conditions were directly attributed to his post-service TBI.  

In sum, the Veteran's PTSD is related to service. 


ORDER

Entitlement to service connection for  PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


